September 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            LUCA DONA, Appellant

NO. 14-14-00218-CV                          V.

  WAYNE MARTIN, MOSAIC MASTER CONDOMINIUM ASSOCIATION,
 INC. AND PCMC, INC. D/B/A PREMIER COMMUNITIES MANAGEMENT
                        COMPANY, Appellees
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 16, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Luca Dona.


      We further order this decision certified below for observance.